PER CURIAM.
Timothy Helton appeals from the trial court’s restitution order which states that the amount of restitution is to be determined by the Department of Corrections. We agree with the appellant that only the trial court may determine the amount of restitution and it cannot delegate this responsibility to a nonjudicial officer. See Bryant v. State, 600 So.2d 547 (Fla.2d DCA 1992); Snyder v. State, 597 So.2d 384 (Fla.2d DCA 1992).
Accordingly, we remand to the trial court to determine the amount of restitution.
PARKER, A.C.J., BLUE, J., and LUTEN, CLAIRE K., Associate Judge, concur.